Citation Nr: 9907427	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date for entitlement to a total 
rating based on individual unemployability prior to June 21, 
1978.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

In 1973 service connection was established for, among other 
things, a psychiatric disability.  The rating for his 
psychiatric disability was the subject of numerous subsequent 
rating actions and Board decisions.  Those actions are 
essential to the current appeal and will be set out in detail 
below.  

In March 1996 the Board granted a total rating based on 
individual unemployability effective June 21, 1978.  In May 
1996, the veteran submitted a claim for an even earlier 
effective date for the grant of a total rating based on 
individual unemployability.  A September 1996 rating action 
denied that claim and the veteran appealed from that 
decision.  That appeal is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In June 1976, the veteran submitted a claim for a total 
rating based on individual unemployability.

3.  In a September 1977 rating action, the claim was denied 
by the regional office.  The veteran was duly notified of the 
decision and did not submit an appeal.

4.  The veteran was hospitalized by the VA from January 9, to 
March 1, 1978, for his service-connected psychiatric 
disability.  A subsequent rating action of April 1978 granted 
a total rating under 38 C.F.R § 4.29 from the date of 
hospitalization through March 1978, and a 30 percent rating 
as of April 1, 1978.  The veteran was notified of this rating 
action in May 1978 and did not appeal.

5.  On June 21, 1978, a claim for an increased rating for the 
veteran's psychiatric condition as well as a total rating 
based on individual unemployability was submitted on his 
behalf.  A report by a private physician, dated in April 
1978, was submitted with that claim.  That report included an 
opinion that the veteran was disabled for any gainful 
employment.

6.  The veteran was subsequently determined to be totally 
disabled by the Social Security Administration as of July 
1978.

7.  By a decision of March 1996, which was not appealed and 
has become final, the Board determined that the veteran was 
entitled to a total disability rating by reason of individual 
unemployability effective June 21, 1978.  


CONCLUSION OF LAW

Since an April 1978 rating action did not involve clear and 
unmistakable error and has become final, and a subsequent, 
final Board decision has established an effective date of 
June 21, 1978 for a total disability rating based on 
unemployability, there is no legal basis for recognition of 
an earlier date.  38 U.S.C.A. § 5109A, 7105, 7111 (West 1991 
and Supp. 38 C.F.R. § 3.400(o).  1998); 38 C.F.R. 
§§ 3.105(a), 3.157 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record discloses that prior to 1975 the veteran had 
established service connection for a psychiatric condition 
and pes planus, each rated 10 percent disabling and a high 
frequency hearing loss with tinnitus, hemorrhoids and a skin 
condition, each rated noncompensable.  The combined rating 
was 20 percent.

In July 1975, the veteran submitted a claim for increased 
ratings for his service-connected disabilities.  In an April 
1976 rating action, the evaluation for the veteran's 
psychiatric condition was increased to 30 percent.  The 
evaluations for the remaining service-connected disabilities 
were confirmed and continued.  The combined rating for the 
service-connected disabilities was increased to 40 percent.

In June 1976, the veteran submitted a claim for a total 
rating based on individual unemployability.  In a September 
1977 rating action, the regional office denied the claim.  
The veteran was duly notified of the decision and did not 
submit an appeal.

The veteran was hospitalized at a VA hospital for the first 
time for his service-connected psychiatric condition from 
January 9, to March 1, 1978.  The hospital summary noted that 
he had been admitted because he had been expressing ideas of 
reference and paranoid ideation, focusing on people, 
especially at work.  During the hospitalization he expressed 
no paranoid ideation.  He had several passes.  When 
discharged he was evaluated as not psychotic or depressed.  
He was considered competent and capable of returning to 
prehospital activity.  At discharge he received a 30 day 
supply of medication and was referred for outpatient follow-
up treatment.  The hospital summary does not evaluate his 
prospects for future employability.  A subsequent rating 
action of April 1978 awarded him a 100 percent rating through 
March 1978, based on his hospitalization.  His 30 percent 
schedular rating was restored as of April 1, 1978.  An award 
letter of May 1978 notified him of these actions.  He did not 
initiate an appeal from the determinations reached.  

On June 21, 1978, a claim for an increased rating for his 
psychiatric condition as well as a total rating based on 
individual unemployability was submitted on behalf of the 
veteran.  That claim was supported by an April 1978 statement 
by Emanuel Tinay, M.D., an Associate Professor of Psychiatry 
at a University.  It reflected that he had given the veteran 
a psychiatric evaluation in February 1978.  In his report he 
noted past references to the veteran's employability 
contained in vocational rehabilitation records and clinic 
notes.  He also noted that it was likely that the veteran was 
currently a patient at a VA facility.  Although the veteran 
told him he was living in an apartment, he was wearing a 
wrist tag indicating he was an inpatient.  Dr. Tanay did not 
clarify the discrepancy.  He expressed an opinion that at the 
time of the examination, there was little doubt that the 
veteran was disabled for any gainful employment.

The veteran was afforded a VA examination in August 1978 and 
in a rating action dated later that same month the evaluation 
for his psychiatric condition was increased from 30 percent 
to 70 percent, effective June 21, 1978.  However, the rating 
action did not consider the unemployability claim.  The 
veteran was notified of the increase in his rating and did 
not appeal.  

In April 1979, the veteran again submitted a claim for a 
total rating due to individual unemployability resultant from 
his psychiatric disability.  A September 1979 rating action 
reduced the rating for his psychiatric disability from 70 to 
50 percent, effective January 1980 and the award letter he 
received so informed him.  The claim for individual 
unemployability was denied; however, the veteran was not 
specifically informed of that decision.

In January 1988 the veteran submitted another claim for a 
total rating based on individual unemployability and in a 
March 1988 rating action that claim was denied.  The veteran 
appealed from that decision.  In December 1988, the Board of 
Veterans' Appeals granted entitlement to a total rating based 
on individual unemployability.  In a February 1989 rating 
action the regional office implemented the total rating based 
on individual unemployability and made it effective January 
28, 1988.  He later requested an earlier effective date for 
the grant of the total rating based on individual 
unemployability and in a September 1990 rating action the 
claim was denied.  He appealed from that decision.  He 
testified at a hearing at the regional office in March 1991.

In a February 1992 rating action, pursuant to a decision by 
the hearing officer, the veteran was granted a total rating 
based on individual unemployability effective November 7, 
1984.  In March 1996, the Board of Veterans' Appeals awarded 
the veteran a total rating based on individual 
unemployability effective June 21, 1978.

In May 1996 the veteran submitted a claim for an even earlier 
effective date for the total rating based on individual 
unemployability.  He requested that a date of July 1975 be 
established.  He submitted a copy of a VA blood test dated in 
July 1975 reflecting that his blood was normal.  In a 
September 1996 rating action the regional office denied 
entitlement to an effective date earlier that June 21, 1978 
for the grant of a total rating based on individual 
unemployability.  The veteran appealed from that decision.

As noted previously, in June 1976 the veteran submitted a 
claim for a total rating based on individual unemployability.  
However, that claim was denied in a September 1977 rating 
action.  The veteran was duly notified of that decision and 
did not submit an appeal.  Thus, that decision became final.  
In the absence of clear and unmistakable error, which has 
neither been alleged nor demonstrated in this case, there is 
no basis for revising that finding.  38 C.F.R. §§ 3.104, 
3.105.  Accordingly, under the circumstances, it follows that 
the veteran's award of a total rating based on individual 
unemployability could not precede the September 1977 rating 
action.

The record further discloses that from January 9, to March 1, 
1978 the veteran was hospitalized, for the first time, by the 
VA for his service-connected psychiatric condition.  Under 
the provisions of 38 C.F.R. § 3.157(b) the report of that 
hospitalization may serve as a claim for an increased rating 
for his psychiatric condition.  However, the summary of that 
hospitalization implied that he was working immediately prior 
to the hospitalization, and indicated that he could return to 
prehospital activity.  There is no indication in the report 
that he was considered to be unemployable.  A claim must 
identify the benefit sought. 38 C.F.R. § 3.155.  The scope of 
38 C.F.R. § 3.157(b) does not, by any reading include the 
question of unemployability.  The veteran was informed of 
this rating action and did not initiate an appeal.  
Consequently, it too has become final.  No error has been 
alleged with regard to that rating action and none is 
apparent on review.  The discussion above with regard to the 
rating of September 1977 also applies to the April 1978 
action.  

Benefits are awarded on the basis of claims which clearly 
identify the benefit sought.  38 C.F.R. § 3.155(a).  Except 
as otherwise provided, the effective date of an award of 
increased compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  A 
claim for an increase in disability compensation may be 
effective from the date when it is factually established that 
an increase in disability has occurred if a claim is received 
within one year from such date, otherwise, it shall be from 
the date of claim.  38 C.F.R. § 3.400(o).  The April 1978 
statement by Dr. Tinay, which was submitted in support of the 
June 1978 claim is some evidence of unemployability.  
However, it indicated that the evaluation upon which it was 
based was conducted in February 1978, which was during the 
veteran's hospitalization by the VA.  Thus, it is not clear 
that this opinion factually establishes unemployability, even 
assuming that 38 C.F.R. § 3.400(o) applies to questions of 
unemployability.  The evidence of record does not establish 
that until the veteran was examined by the VA in August 1978, 
after his claim.  At that time he spoke only when he was 
questioned.  He admitted hearing voices.  He seemed guarded 
but was consistent in his responses.  He attempted to avoid 
being in contact with other people.  He reported being 
depressed.  The veteran was considered competent for VA 
purposes but the examiner indicated that it appeared it would 
be very difficult for him to be employed in a competitive 
field.  All of this evidence was available to the Board in 
March 1996 when it determined that the evidence established 
that the veteran could be rated as unemployable from the time 
of his claim in June 1978.  The veteran has not contended 
that there was clear and unmistakable error in that decision.  
It has become final and is not subject to revision on any 
other basis.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1998).  
In the presence of a final Board decision which set a 
specific date and has not been alleged to be clearly and 
unmistakably in error, there is no room for a different 
result based on a difference of opinion as to the value of 
any specific examination.  


ORDER

Entitlement to an earlier effective date earlier than June 
21, 1978 for an award of a total rating based on individual 
unemployability not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


